Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim have been considered as follows:

	Applicant argues that Examiner interpretation of “augmented reality” is overly broad. Applicant cites a Merriam-Webster dictionary dating “as far back as 1992.” (page 10)
	Examiner respectfully disagrees. 
	Simply being older does not make Applicant’s reference more relevant. For instance, relying on a definition that pre-dates touch phones marketed to consumers in 1994 (See NPL, History of First Touch Screen Phone, reference). As such, Applicant improperly narrows the claim by incorporating understandings from a time that predates the relevant technological fields. Indeed, Applicant’s interpretation is unreasonable burdened by anachronistic understandings of technological limitations and applications of 1992. 
Furthermore, there is ample evidence that a “map” as described in Johnson would be understandable in the relevant technology time period as being an augmented reality application (See, NPL, “Google brings popular augmented reality…”) wherein a game that utilizes real-world maps with overlays (See, NPL, “Ingress”) has performed in the market of the relevant technology period as an “augmented reality” game. 

Applicant further argues that Examiner has not adequately address previous arguments that have been made. However, Applicant’s arguments relies on their improper interpretation of an augmented reality, and are therein addressed above.

Claim Objections
2.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 12-14 disclose a signal strength map that incorporates 4 different types of metadata each of which describing separate elements with their own separate teachings of how these elements are determined. Given the relative specificity the claims detail in determining each of these distinct forms of metadata, and the particular scope of the claim, Examiner views that the combination of these elements would not be obvious to one of ordinary skill in the art before the effective filling data without hindsight reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150346968 A1) in view of Pellegrini et al. (US 20200314623 A1). 

Claim 1	Johnson teaches a method, comprising:
receiving, by an augmented reality (AR) computing device, (Johnson, ¶0043, a smartphone; Examiner notes that the smartphone described in Johnson would comprises an “augmented reality” device as the geo-fence creation would constitute an augmentation of a plurality of first user inputs indicating a respective plurality of boundary points defining a device region, (Johnson, FIG. 1, step 104, ¶0019, receiving a plurality of user inputs indicating a geo-fence attributes and an enclosed area, i.e. a device region) wherein each boundary point of the plurality of boundary points comprise a location selected within an AR display of a non-virtual real-world environment; (¶0019, wherein the map elements comprise locations selected on the display of the map environment) and the AR display comprises a display of the non-virtual real-world environment over which the computer-generated digital information is overlaid; (¶0019, wherein the map of the non-virtual real-world environment has a computer generated geo-fence overlaid it)
determining, based on the plurality of first user inputs, a plurality of first spatial coordinates for the respective plurality of boundary points defining the device region; (Johnson, FIG. 1, step 106, ¶0019, deriving the enclosed area, i.e. a plurality of spatial coordinates that define the device region, FIG. 2, and FIG. 3)
However, Johnson does not explicitly teach receiving, by the AR computing device, a second user input indicating a network device within the device region; 
determining, based on the second user input, second spatial coordinates for the network device within the device region; and 
transmitting, to a server computing device, first metadata comprising the plurality of first spatial coordinates and an identifier of the device region and second metadata comprising the second spatial coordinates and an identifier of the network device within the device region.
From a related technology, Pellegrini teaches receiving, by the AR computing device, a second user input indicating a network device within the device region; (Pellegrini, ¶0059, receiving emergency data including a device identifier and its current location, wherein the current location is within the geofence; ¶0065, the emergency alert initiated by a user)
determining, based on the second user input, second spatial coordinates for the network device within the device region; (Pellegrini, ¶0059, determining an additional set of spatial coordinates for the device, for example, an expanded or shrunken boundary of the geo-fence or historical locations of the network device within the geo-fence) and 
transmitting, to a server computing device, (Pellegrini, FIG. 2, ¶0079, wherein emergency data manager 100 comprises one or more servers) first metadata comprising a plurality of first spatial coordinates and an identifier of the device region (Pellegrini, FIG. 5, current location indicator 915, ¶0042, pushing a plurality of identifiers and locations to the emergency data manager 100; ¶0154, the plurality of identifiers and locations including a first set of current identifiers and locations for the network device) and 
second metadata comprising the second spatial coordinates and an identifier of the network device within the device region. (Pellegrini, FIG. 5, historic location indicators 909 and 913, ¶0154, the plurality of identifiers and locations including a secondary set of historical identifiers and locations for the network device)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geo-fence creation taught by Johnson to further adopt the technique utilized in Pellegrini’s emergency data integration system in order to order to better determine and provision location data for users. (Pellegrini, ¶0002)

Claim 2	Johnson in view of Pellegrini teaches Claim 1, and further teaches wherein each of the plurality of first spatial coordinates and the second spatial coordinates comprises a three-dimensional location identifier. (Pellegrini, ¶0154, wherein the coordinates comprises identifiers of three-dimensional locations)

Claim 3	Johnson in view of Pellegrini teaches Claim 1, and further teaches wherein each boundary point of the plurality of boundary points represents one of 
an intersection of two walls of the device region, (Johnson, FIG. 2B, ¶0022, wherein the boundary points of the geofence the intersection of walls of a building) an intersection of two walls and a floor of the device region, and an intersection of two walls and a ceiling of the device region.

Claim 4	Johnson in view of Pellegrini teaches Claim 1, and further teaches wherein: receiving the plurality of first user inputs indicating the respective plurality of boundary points defining the device region comprises, for each first user input of the plurality of first user inputs indicating a boundary point of the respective plurality of boundary points: (Johnson, FIG. 2B, ¶0022, wherein the boundary points of the geofence represents the intersection of walls of a building)
displaying, via a display device of the AR computing device, a first scene comprising the boundary point; (Johnson, FIG. 2B, ¶0021 and displaying the boundary points on the display screen of the user device) and
receiving the first user input comprising a selection of the boundary point. (Johnson, FIG. 2C, ¶0024, receiving a selection of a vertices of the representation) 
displaying, via the display device of the AR computing device, a second scene comprising the network device; (Pellegrini, FIG. 9, ¶0154, displaying a second scene that includes the network device 915 as an indicator on the second scene) and
receiving the second user input comprising a selection of the network device. (Pellegrini, FIG. 10, ¶0155, receiving user input selectin the network device for calling)

Claim 15-17 are taught by Johnson in view of Pellegrini as described for Claims 1-3 respectively. 	
Claim 18 is taught by Johnson in view of Pellegrini as described for Claim 4.
	Claim 19 is taught by Johnson in view of Pellegrini as described for Claims 1.	
Claim 20 is taught by Johnson in view of Pellegrini as described for Claim 4.

4.	Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150346968 A1) in view of Pellegrini et al. (US 20200314623 A1) and in further view of Higuchi et al. (US 20130176204 A1).

Claim 5	Johnson in view of Pellegrini teaches Claim 1, but does not explicitly teach further comprising: obtaining, by the AR computing device from the server computing device, a connected device list identifying one or more connected network devices communicatively coupled to a router computing device;
correlating the network device within the device region with a connected network device among the one or more connected network devices; and
transmitting, to the server computing device, third metadata comprising an indication of a correlation of the network device with the connected network device.
From a related technology, Higuchi teaches obtaining, by an AR computing device from a server computing device, a connected device list identifying one or more connected network devices communicatively coupled to a router computing device; (FIG. 5, connected device list acquiring module 102, ¶0055, acquiring a list of connected devices, wherein the connected devices comprises servers, i.e. devices that handle client requests, and would provide a list of itself as a connected device; FIG. 1, router 3, ¶0038, coupled to router 3)
correlating the network device within a device region with a connected network device among the one or more connected network devices; (FIG. 7, step 103, ¶0074, correlating the network device by acquiring function unique to a connected network device) and
transmitting, to the server computing device, third metadata comprising an indication of a correlation of the network device with the connected network device. (FIG. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Johnson in view of Pellegrini to incorporate the techniques used by Higuchi that manage inter-connected devices in order to better incorporate these varied multimedia and control devices. (Higuchi, ¶0003-¶0008)

Claim 8	Johnson in view of Pellegrini and Higuchi teaches Claim 5, and further teaches wherein correlating the network device within the device region with the connected network device among the one or more connected network devices comprises identifying, using a machine learning (ML) model, the network device within the device region as corresponding to the connected network device among the one or more connected network devices. (Higuchi, ¶0057 and ¶0074, wherein the device function list acquiring module comprises a machine learning model as the module learns or acquires the device function information) 

Claim 9	Johnson in view of Pellegrini and Higuchi teaches Claim 5, and further teaches generating, based on the first metadata, (Pellegrini, FIG. 5, current location indicator 915, ¶0042) the second metadata, (Pellegrini, FIG. 5, historic location indicators 909 and 913, ¶0154) and the third metadata, (Higuchi, FIG. 5, ¶0057) a floorplan visualization of the device region, (Johnson, FIG. 2C, ¶0024) the visual representation indicating relative locations of the router computing device, (FIG. 7, ) the plurality of boundary points defining the device region, (Johnson, FIG. 2C, ¶0024, vertices 208) and the network device within the device region; (Pellegrini, FIG. 9, current location 915, ¶0154) and displaying, via a display device of the AR computing device, the floorplan visualization of the device region. (Pellegrini, FIG. 9, GUI 143, Jurisdictional Map View, ¶0153)

5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150346968 A1) in view of Pellegrini et al. (US 20200314623 A1) and Higuchi et al. (US 20130176204 A1) and in further view of Yu et al. (US 20130081083 A1). 

Claim 6	Johnson in view of Pellegrini and Higuchi teaches Claim 5, but does not explicitly teach wherein correlating the network device within the device region with the connected network device among the one or more connected network devices comprises 
receiving, by the AR computing device, a third user input identifying the network device within the device region as corresponding to the connected network device among the one or more connected network devices.
From a related technology, Yu teaches receiving, by the AR computing device, a third user input identifying the network device as corresponding to a connected network device among the one or more connected network devices. (FIG. 9, ¶0130, a user identifying a selected network device as corresponding to a connected network device among the one or more connected network devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Johnson in view of Pellegrini and Higuchi further with the teachings of Yu in order to provide a user interface wherein a user may more effectively manage and identify among the plurality of connected device options. 

Claim 7	Johnson in view of Pellegrini, Higuchi, and Yu teaches Claim 6, and further teaches displaying, via a display device of the AR computing device, the connected device list; (Yu, FIG. 9. ¶0128, displaying list of connected devices) and
receiving the third user input comprising a selection of the connected device of the one or more connected network devices of the connected device list. (Yu, FIG. 9, ¶0130, receiving a user input selection of one of the connected devices) 

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150346968 A1) in view of Pellegrini et al. (US 20200314623 A1) and Higuchi et al. (US 20130176204 A1) and in further view of Hayes et al. (US 20200404513 A1).

Claim 10	Johnson in view of Pellegrini and Higuchi teaches Claim 5, but does not explicitly teach determining, by the router computing device, a plurality of received signal strength indications (RSSIs) based on communications with the AR computing device; and transmitting, by the router computing device to the server computing device, fourth metadata comprising the plurality of RSSIs.
From a related technology, Hayes teaches determining, by the router computing device, a plurality of received signal strength indications (RSSIs) based on communications with a computing device; (Hayes, ¶0069, wherein a router determines the received signal strength based on communication with another computing device) and 
transmitting, by the router computing device to a server computing device, fourth metadata comprising the plurality of RSSIs. (Hayes, ¶0075, transmitting a parent-request message with the received signal strength to a leader or server device)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Johnson in view of Pellegrini and Higuchi to further incorporate techniques used by Hayes wherein to better manage and maintain the connection between the varied devices that are connected in a network. (Hayes, ¶0003)

Claim 11	Johnson in view of Pellegrini, Higuchi, and Hayes teaches Claim 10, and further teaches wherein determining the plurality of RSSIs based on communications with the AR computing device comprises performing an RSSI measurement responsive to expiration of a periodic time interval. (Hayes, ¶0069, wherein the received signal strength comprises an average received signal strength, wherein the expiration of the periodic time interval would comprise the prior of time whereupon the signal strength has been averaged)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442